DETAILED ACTION

The Applicant’s amendment filed on April 7, 2021 was received.  Claims 35-47 were amended.  Claims 48-49 were added.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued January 7, 2021.

Claim Objections
The claim objections on claims 39 and 41, 43 and 45-47 are withdrawn because page 9 of applicants’ response filed April 7, 2021 addressed the issues.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph on claims 35-47 are withdrawn because the claims have been amended.

Claim Rejections - 35 USC § 102
The claim rejection under 35 U.S.C. 102(a)(1) as being anticipated by Beier et al. on claim 35 is withdrawn because independent claim 35 has been amended.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Beier et al. and Piatt et al. on claim 36 is withdrawn because independent claim 35 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Beier et al. and Fienup et al. on claims 37-38 are withdrawn because independent claim 35 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Beier et al. and Springer et al. on claims 39-46 are withdrawn because independent claim 35 has been amended.
Please consider the following
Claim 35 are rejected under 35 U.S.C. 103 as being unpatentable over Medard (US 2017/0252765) in view of Codos (US 2002/0024544).
In regards to claim 35, Medard teaches a device for coating motor vehicle bodies (8, components), comprising:
	a multi-axis robot (2) with a moving arm (4) (fig. 1, 4-7; para. 49);
	a coating product applicator (6, printhead) (fig. 1, 4-7; para. 49) with 
		a plurality of nozzles (60.1-60.i) for delivering a coating product from the nozzle onto a surface of the motor vehicle body (fig. 2-5; para. 50),
		a plurality of valves (66.1-66.i) which controls the release of the coating product through the nozzle (fig. 2-5; para. 53-55),
		where the coating product applicator is mounted onto the moving arm of the multi-axis robot, where coating product applicator is guided by the multi-axis robot over the surface of the motor vehicle body (fig. 1-3; para. 49-50, 67-68),
Medard does not explicitly teach in addition to said first printhead, a second printhead identical to the first printhead is mounted on said coating robot, said two printheads each applying a designated coating agent to enable color change without printhead replacement.
However, Codos teaches a set (130) of four ink jet printing heads (130a-130d) that apply the four colors onto a surface (16) of a substrate (15), where the ink jet printing heads are 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the four ink jet printing heads of Codos onto the coating product applicator of Medard, to provide at least the first printhead and the structurally identical second printhead, because Codos teaches it will provide printing of different color onto three dimension surfaces without irregular effects (para. 3, 6).
 
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Medard and Codos as applied to claim 35 and further in view of Piatt (US 4,734,711).
In regards to claim 36, Medard and Codos have been discussed above does not explicitly teach
a) a first coating agent circuit passes through the first printhead so that the coating agent can circulate through the first printhead,
b) a second coating agent circuit passes through the second printhead so that the coating agent can circulate through the second printhead.
However, Piatt teaches a print head assembly (5) comprising a several print head bodies (21).  Piatt teaches each of the print head bodies comprises an ink supply and circulation subsystem (circuit) of an ink supply line (73) and an ink return line (76) which circulates the ink from the print head body to a reservoir (44) (fig. 1; col. 3, lines 5-15, 58-67, col. 4, lines 10-25).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the ink supply and circulation . 

Claim 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Medard and Codos as applied to claim 35 and further in view of Fienup (US 2006/0061613).
In regards to claim 37, Medard and Codos has been discussed above, but does not explicitly teach
a) a cleaning device is provided for cleaning at least one of the first printhead and the second printhead, 
b) the cleaning device is arranged in a stationary manner separately from the coating robot, and 
c) the coating robot can introduces at least one of the first and the second printhead into the cleaning device to clean at least one of the first and the second printhead in the cleaning device.
However, Fienup teaches a printer (10) comprising a carriage (14) which includes printheads (20) and a service station assembly (16) at a fixed point on the printer (fig. 1, ; para. 69-71).  Fienup teaches the service station comprises a cleaning station (29, cleaning device) which clean the nozzles with a washing solution, where the carriage positions the printheads at the cleaning station to remove any debris (fig. 3b, 8a-g; para. 79, 82, 97).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the cleaning station of Fienup onto the device of Medard and Codos because Fienup teaches it will prevent inaccuracies for the position of the droplets (para. 4-6).  
In regards to claim 38, Medard, Codos and Fienup have been discussed above, where the first printhead is capable to be positioned is apply the liquid and the second printhead is capable to be positioned for cleaning, where the first printhead may be moved out of position and another printhead is positioned to apply the liquid.  Medard, Codos and Fienup are capable of alternately cleaning the printheads.

Claims 39-49 are rejected under 35 U.S.C. 103 as being unpatentable over Medard and Codos as applied to claim 35 and further in view of Springer (US 4,375,865).
In regards to claims 39 and 48-49, Medard and Codos have been discussed above does not explicitly teach
a) a short color change time is required for a color change, the color change time being shorter than 30s (seconds),
b) a color change results in a low coating loss of less than 2l (liters); and
c) a color change results in a low rinsing agent requirement of less than 2l (liters).
However, Springer teaches a color change system (12) which is connected to spray gun (10) (fig. 1; col. 3, lines 15-20).  Springer teaches a flush fluid and a supply of solvent (rinsing agent) are used to prepare for a change of color (fig. 1; col. 3, lines 53-57, col. 4, lines 23-30).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the color change system of Springer onto the printheads of Medard and Codos because Springer teaches it will provide rapid change in color to be applied (col. 7, lines 55-65).
Further regarding claim 39, Medard, Codos and Springer do not explicitly teach the color change time being shorter than 30s (seconds), a color change results in a low coating loss of less 
However these limitation are directed to the intended use of the claimed coating device.  It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function.  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP2114).  As Medard, Codos and Springer teach the structural limitations of the claim, one would be capable of pumping the flush fluid and solvent to provide a color change with a low coating loss of less than 2-liters, a low rinsing agent requirement of less than 2-liters and a color change time of 30-seconds.
In regards to claim 40, Medard, Codos and Springer is capable of the first and second printhead emits a narrowly limited jet of coating agent in contrast to a spray mist, as Springer Medard, Codos and Springer teach the structural elements of the claim.
In regards to claim 41, Medard, Codos and Springer teach the structural elements of the claim where Medard, Codos and Springer is capable of maintaining a coating pressure within a variation of 500mbar (millibar) as the recitation is directed to an intended use of the claimed coating device.
In regards to claim 42, Medard, Codos and Springer teach the structural elements of the claim, where Medard, Codos and Springer is capable of the first and second printhead has an application efficiency of at least 95%.
In regards to claim 43, Medard, Codos and Springer teach the structural elements of the claim, where Medard, Codos and Springer is capable of area coating capacity of at least 0.5 2/minute) as the recitation is directed to an intended use of the claimed coating device.
In regards to claim 44, Medard, Codos and Springer teach the structural elements of the claim, where Medard, Codos and Springer is capable of a volume flow of the applied coating agent and thus the exit velocity of the coating agent is set in such a way that the coating agent does not bounce off the component after it hits the component as the recitation is directed to an intended use of the claimed coating device.
In regards to claim 45, Medard, Codos and Springer teach the structural elements of the claim, where Medard, Codos and Springer is capable of the exit velocity of the coating agent from the first and/or second printhead is at least 5 m/s (meters/sec) as the recitation is directed to an intended use of the claimed coating device.
In regards to claim 46, Medard, Codos and Springer teach the structural elements of the claim, where Medard, Codos and Springer is capable of the application distance is at least 4 mm (millimeter) and not more than 200 mm as the recitation is directed to an intended use of the claimed coating device.

Response to Arguments
Applicant’s arguments, see pages 10-11, filed April 7, 2021, with respect to the rejection(s) of claim(s) 35 under 35 U.S.C. 102(a)(1) as being anticipated by Beier et al., have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Medard and Codos.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Binu Thomas/Primary Examiner, Art Unit 1717